Citation Nr: 0502413	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for duodenal ulcer 
and hiatal hernia. 
 
2.  Whether new and material evidence has been received to 
reopen the claim for service connection for anxiety reaction 
with hypoglycemia. 
 
3.  Entitlement to service connection for prostate cancer. 
 
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 23, 1968 
until January 17, 1969 with a military occupational specialty 
of physician.  

The current appeal comes before the Board of Veterans Appeals 
(Board) on appeal of an August 2002 decision by the 
Department of Veterans Affairs (VA) regional office in 
Cleveland, Ohio.  

The veteran was afforded a personal hearing in April 2004 
before the undersigned Member of the Board sitting at 
Cleveland, Ohio.  The transcript is of record.  

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for 
duodenal ulcer and hiatal hernia, and anxiety reaction with 
hypoglycemia are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Prostate cancer, first clinically indicated many years 
after discharge from active duty, is not of service origin.

2.  Tinnitus, first clinically indicated many years after 
discharge from active duty, is not of service origin or 
related to any incident of service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2004).  

2.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  As evidenced by the May 2003 
statement of the case, the appellant has been furnished the 
pertinent laws and regulations governing the claims, as well 
as what the evidence must show in order to establish these 
claims.  He was also informed of what evidence the VA would 
obtain in letters to him dated in January, February and April 
2002, as well as in June 2003.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims by contacting a number of physicians whom he 
identified as having treated him.  There appear to be no 
evidence that has not been accounted for.  The appellant 
presented testimony upon personal hearing on appeal in April 
2004.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
pertinent to his claims as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background 

The service medical records reflect no complaints or findings 
related to the veteran's prostate cancer or tinnitus.  The 
post service record reflects that he had an audiometric 
evaluation in March 1992 that showed a precipitous decline in 
hearing beginning at the 4000-Hertz frequency.  Clinical 
records from the Cleveland Clinic Foundation show that he 
underwent a radical prostatectomy in April 1999 for stage T2a 
adenocarcinoma of the prostate.  He underwent an ear 
evaluation and diagnostic testing at the Cleveland Hearing 
and Balance Center in May 2001 where it was noted that he had 
tinnitus in the right ear.  Diagnoses of viral labyrinthitis, 
rule out acoustic tumor right ear tinnitus and asymmetric 
sensorineural hearing loss were rendered.  Upon physical 
examination at the Cleveland Clinic Foundation n January 
2002, it was recorded that medical history was positive for 
tinnitus and decreased hearing.   

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in April 2004.  At that time the veteran, 
who is a medical doctor, testified that he had tinnitus for 
such a long time that he did not remember whether it started 
in service or right afterward.  He added that there was noise 
from planes around the base where he was stationed, but that 
he could not really claim that tinnitus developed while he 
was in the army.  He said that he was not around any loud 
noises or had ear trauma after service.  

The veteran stated that that there was no history of prostate 
cancer in his family, and that the development of such at a 
relatively young age led him to research what might have 
caused it.  He stated that one theory he found for the 
development of prostate cancer was the use of a lot of dairy 
products.  He said that he felt his excessive consumption of 
milk over the years was thus implicated in the development of 
prostate cancer.  The veteran stated that he could not recall 
being exposed to herbicides and did not go to Vietnam.

Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.303, 3.306 (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cancer and/or a disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2004).  

Service Connection for Prostate Cancer

The service medical records are negative for any prostate 
complaints or findings.  The first clinical evidence of 
prostate cancer was in 1999, more than 30 years following the 
veteran's release from active duty.  Additionally, there is 
no medical evidence of record, to include the veteran's 
hearing testimony, which relates the prostate cancer to 
service.  Accordingly service connection for prostate cancer 
is denied.  

Service Connection for Tinnitus

The service medical records show no evidence of tinnitus.  
The first clinical evidence of tinnitus was many years after 
service.  Additionally, there is no medical evidence, to 
include the veteran's hearing testimony, which relates the 
current tinnitus to service.  Accordingly service connection 
for tinnitus is not warranted.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for tinnitus is denied.


REMAND

The service entrance examination notes a history of peptic 
ulcer disease, hiatal hernia, anxiety for which the veteran 
was seeing a psychiatrist, and hypoglycemia caused by his 
anxiety.  The veteran was evaluated by a military medical 
board in November 1968 at which time it was determined he was 
medically unfit for service due duodenal ulcer, functional 
hypoglycemia, anxiety reaction, moderate, and eye problems 
which existed prior to service and were not aggravated by 
service.  During his hearing in April 2004, the veteran who 
is a medical doctor, provided testimony concerning his 
symptoms.  In view of these facts the Board is of the opinion 
that additional development is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records pertaining to treatment for the 
disorders in issue which have not been 
previously submitted, dated since 
separation from service to the present.

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
gastrointestinal specialist to determine 
the nature, severity, and etiology of the 
peptic ulcer (duodenal) and hiatal 
hernia, and the presence of hypoglycemia.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  In addition to a blood test 
to determine the presence of 
hypoglycemia, any other testing deemed 
necessary should be performed.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that 
peptic ulcer (duodenal) and hiatal hernia 
noted at the time of the entrance 
examination underwent a chronic increase 
in severity during active duty beyond 
natural progression.  A complete 
rationale for any opinion expressed 
should be included in the report.

3.  Thereafter, the veteran is to be 
accorded a VA mental status examination 
by a psychiatrist in order to determine 
the nature, severity, and etiology of any 
psychiatric illness and the reported 
hypoglycemia.  All tests indicated should 
be conducted at this time.  The veteran's 
claims folder is to be made available to 
the examiner, for review in conjunction 
with the examination.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
psychiatric disorder and functional 
hypoglycemia noted at the time of the 
entrance examination underwent a chronic 
increase in severity during active duty 
beyond natural progression.  The examiner 
should indicate whether the veteran 
currently has hypoglycemia.  A complete 
rationale for any opinion expressed 
should be included in the report. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02. The veteran need take 
no action until he is so informed. The purposes of this 
REMAND are to obtain additional evidence and to address due 
process concerns. No inference as to the ultimate disposition 
of these claims should be made.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


